Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Teleoglou on 06/18/2021.
The application has been amended as follows: Claims 2, 11, and 19 are rolled up into their respective independent claims.

1. A system for use with a landing gear of an aircraft, the system comprising:
a drag brace assembly having an upper end configured to be rotatably coupled to the aircraft and a lower end configured to be rotatably coupled to a shock strut of the landing gear;
a jury linkage having a brace portion configured to be pivotally coupled to the drag brace assembly and a strut portion pivotally coupled to the brace portion and configured to be rotatably coupled to the shock strut; 
an upper drag spindle joint configured to rotatably couple the upper end of the drag brace assembly to the aircraft;
a lower drag spindle joint configured to rotatably couple the lower end of the drag brace assembly to the shock strut; and
a jury spindle joint configured to rotatably couple the strut portion of the jury linkage to the shock strut.

2. (cancelled)

3. The system of claim 1, wherein the drag brace assembly includes an upper portion that includes the upper end, and a lower portion pivotally coupled to the upper portion and that includes the lower end.

4. The system of claim 3, wherein the drag brace assembly is configured to be in an extended position in which the upper portion and the lower portion extend in a line in response to the landing gear being in a down and locked position, and the drag brace assembly is configured to be in a folded position in which the upper portion and the lower portion form an angle with respect to each other that is less than 90 degrees in response to the landing gear being in a stowed position.

5. The system of claim 3, wherein the upper portion of the drag brace assembly, the lower portion of the drag brace assembly, and the brace portion of the jury linkage are pivotally coupled together at a single location.

6. The system of claim 5, wherein the upper portion of the drag brace assembly, the lower portion of the drag brace assembly, and the brace portion of the jury linkage are pivotally coupled together at the single location along a pivot axis.

7. The system of claim 1, further comprising the shock strut having an outer cylinder configured to be coupled to the aircraft, and an inner cylinder configured to be coupled to at least one wheel assembly, wherein the lower end of the drag brace assembly is configured to be rotatably coupled to the outer cylinder of the shock strut and the strut portion is also configured to be rotatably coupled to the outer cylinder of the shock strut.

8. The system of claim 1, wherein the jury linkage is configured to be in an extended position in which a length of the jury linkage extends in a straight line in response to the landing gear being in a down and locked position and in response to the landing gear being in a stowed position.

9. The system of claim 1, wherein the system is configured to facilitate locking of the landing gear in a down and locked position and in a stowed position with only the drag brace assembly and the jury linkage.

10. A system for use with landing gear of an aircraft, the system comprising:
a drag brace assembly having an upper portion having an upper end configured to be rotatably coupled to the aircraft and a lower portion pivotally coupled to the upper portion and having a lower end configured to be rotatably coupled to a shock strut of the landing gear;
a jury linkage having a brace portion configured to be pivotally coupled to the drag brace assembly and a strut portion pivotally coupled to the brace portion and configured to be rotatably coupled to the shock strut;
an upper drag spindle joint configured to rotatably couple the upper end of the drag brace assembly to the aircraft;
a lower drag spindle joint configured to rotatably couple the lower end of the drag brace assembly to the shock strut; and
a jury spindle joint configured to rotatably couple the strut portion of the jury linkage to the shock strut.

11. (cancelled)

12. The system of claim 10, wherein the drag brace assembly is configured to be in an extended position in which the upper portion and the lower portion extend in a straight line in response to the landing gear being in a down and locked position, and the drag brace assembly is configured to be in a folded position in which the upper portion and the lower portion form an angle with respect to each other that is less than 90 degrees in response to the landing gear being in a stowed position.

13. The system of claim 10, wherein the upper portion of the drag brace assembly, the lower portion of the drag brace assembly, and the brace portion of the jury linkage are pivotally coupled together at a single location.

14. The system of claim 13, wherein the upper portion of the drag brace assembly, the lower portion of the drag brace assembly, and the brace portion of the jury linkage are pivotally coupled together at the single location along a pivot axis.

15. The system of claim 10, further comprising the shock strut having an outer cylinder configured to be coupled to the aircraft, and an inner cylinder configured to be coupled to at least one wheel assembly, wherein the lower end of the drag brace assembly is configured to be rotatably coupled to the outer cylinder of the shock strut and the strut portion is also configured to be rotatably coupled to the outer cylinder of the shock strut.

16. The system of claim 10, wherein the jury linkage is configured to be in an extended position in which a length of the jury linkage extends in a straight line in response to the landing gear being in a down and locked position and in response to the landing gear being in a stowed position.

17. The system of claim 10, wherein the system is configured to facilitate locking of the landing gear in a down and locked position and in a stowed position with only the drag brace assembly and the jury linkage.

18. A landing gear for use with an aircraft, the landing gear comprising:
shock strut having an outer cylinder configured to be coupled to the aircraft, and an inner cylinder configured to be coupled to at least one wheel assembly a drag brace assembly having an upper portion having an upper end configured to be rotatably coupled to the aircraft and a lower portion pivotally coupled to the upper portion and having a lower end configured to be rotatably coupled to the outer cylinder of the shock strut;
a jury linkage having a brace portion configured to be pivotally coupled to the drag brace assembly and a strut portion pivotally coupled to the brace portion and configured to be rotatably coupled to the outer cylinder of the shock strut;
an upper drag spindle joint configured to rotatably couple the upper end of the drag brace assembly to the aircraft;
a lower drag spindle joint configured to rotatably couple the lower end of the drag brace assembly to the shock strut; and
a jury spindle joint configured to rotatably couple the strut portion of the jury linkage to the shock strut.

19. (cancelled)

20. The landing gear of claim 18, wherein the jury linkage is configured to be in an extended position in which a length of the jury linkage extends in a straight line in response to the landing gear being in a down and locked position and in response to the landing gear being in a stowed position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Collins (US 8070094 B2) discloses a similar drag brace and jury linkage assembly but is silent on the exact type of joints. Wilson (US 8752785 B2) teaches using spindle joints (ball joints) on a similar landing gear including elements 243, 253, 217 but does not place spindle joints in each of the positions claimed. There is no reason to combine these references since adding spindle joints may add too many degrees of freedom to the linkages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642